Per Curiam.
Appellant, Sachs Quality Furniture, Inc., appeals from a judgment in its favor in the amount of $12.07 and costs. The specification of determinations reads as follows:
“1. The court erred in refusing to grant plaintiffs motion for a directed verdict and grant judgment in favor of the plaintiff as a matter of law.
“2. The court erred in failing to enter judgment in favor of the plaintiff, as matter of law, for the sum of forty-two dollars and seven cents ($42.07).”
As to the first specification, an examination of the record discloses no motion on behalf of plaintiff for a directed verdict and ho refusal of the trial court thereon. There is, therefore, no basis for this specification.
As to the second specification of alleged error in failing to enter judgment in favor of the plaintiff for $42.07 as a matter of law, this, too, seems to be defective. See Press v. Klink, 115 N. J. L. 475.
There being no question before the court for review, the appeal is dismissed, with costs.